DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on 06/14/22 is acknowledged. Claims 17-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/22.

Claim Objections
Claim 4 is objected to because of the following informalities:  In Line 2, the words --first and second-- should be added before the word “driving”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Line 4, the words “second and first” should be replaced with the words --first and second-- in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 5, each instance of the word “site” should be replaced with the word --portion--. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In Line 3, the word “dis-attach” should be replaced with the word --disconnect-- or --detach-- and in Line 4, the word “dis-attaching” should be replaced with the word --disconnecting-- or --detaching--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:
In Line 6, the word “engage” should be replaced with the word --engages--
In Line 7, the word “dis-attaching” should be replaced with the word --disconnecting-- or --detaching--  
In Line 10, the word “engage” should be replaced with the word --engages--
In Lines 10-11, the word “dis-attach” should be replaced with the word --disconnect-- or --detach--
In Line 15, the word “engage” should be replaced with the word --engages--
In Line 16, the word “dis-attaching” should be replaced with the word --disconnecting-- or --detaching--  
In Line 19, the word “dis-engage” should be replaced with the word –disengages--
In Line 20, the word “dis-attach” should be replaced with the word --disconnect-- or --detach--. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In Line 8, the word --adjustable—should be added before the word “feature”. Appropriate correction is required. 
Claim 16 is objected to because of the following informalities:  In Line 4, the word “two” should be replaced with the words --first and second--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 4-5 recites the limitation “a first measuring scheme” and Lines 6-7 recites the limitation “a second measuring scheme” which renders the claim indefinite as it is unclear what is meant by the term “scheme” in these limitations. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “scheme” is used by the claim to mean “indicator or indicia or marking” while the accepted meaning is “a plan or program of action; or a systematic or organized configuration.” The term is indefinite because the specification does not clearly redefine the term. It is suggested that the term “scheme” be replaced with the term “indicator” based on the support in the specification. For purposes of examination, the terms are being interpreted as “a first indicator” and “a second indicator”. Appropriate correction is required. 
Claim 5 at Line 2 recites the limitation “the first and second drive shafts”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the term is being interpreted as “the first and second driving shafts”. Appropriate correction is required. 
Claim 14 at Lines 4-5 recites the limitation “wherein a linear measurement on the first channel corresponds to cumulative rotations of the first driving shaft” and Lines 6-7 recites “a linear measurement on the second channel corresponds to cumulative rotations of the first driving shaft” which renders the claim indefinite as it is unclear what is meant by “a linear measurement on the first/second channel”. Is this a measurement of the first/second channel, or is this a structural component, or something else? Paragraph [0051] of the specification states “the linear measurement of the first measuring scheme 326 may correspond to the cumulative rotations of the driving shaft while adjusting an adjustable feature on the implant device.” But does not appear to disclose anything regarding a measurement of the first/second channel. For purposes of examination, the limitation is being interpreted as “wherein a linear marking on the first measuring scheme/indicator corresponds to cumulative rotations of the first driving shaft” and “a linear marking on the second measuring scheme/indicator corresponds to cumulative rotations of the first driving shaft”. Appropriate correction is required. 
Claim 15 at Lines 4-5 recites the limitation “wherein a linear measurement on the first channel corresponds to cumulative rotations of the first driving shaft” and Lines 6-7 recites “a linear measurement on the second channel corresponds to cumulative rotations of either the first or second driving shaft” which renders the claim indefinite as it is unclear what is meant by “a linear measurement on the first/second channel”. Is this a measurement of the first/second channel, or is this a structural component, or something else? Paragraph [0051] of the specification states “the linear measurement of the first measuring scheme 326 may correspond to the cumulative rotations of the driving shaft while adjusting an adjustable feature on the implant device.” But does not appear to disclose anything regarding a measurement of the first/second channel. For purposes of examination, the limitation is being interpreted as “wherein a linear marking on the first measuring scheme/indicator corresponds to cumulative rotations of the first driving shaft” and “a linear marking on the second measuring scheme/indicator corresponds to cumulative rotations of the first driving shaft”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first measuring mechanism” and “a second measuring mechanism” in claim 1, and “a sleeve-release mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (WIPO Pub No. WO 2019/022976). 
Regarding Claim 1 as best understood, Rogers et al. discloses a surgical instrument (500, Figs. 33-57, Paragraphs [0145-0186]), comprising: a chassis (560 in combination with housing 540, Fig. 34, Paragraph [0145]) defining a first channel (left-hand channel formed through 540 as seen in Figs. 38-40 and corresponding opening 573 as seen in Fig. 43 when 540 and 560 are connected) and a second channel (right-hand channel formed through 540 as seen in Figs. 38-40 and corresponding opening 573 as seen in Fig. 43 when 540 and 560 are connected), each the first channel and the second channel having a proximal end (upper end of left-hand and right-hand channels near 502 as seen in Fig. 34) and a distal end (lower end of left-hand and right-hand channels near 567 as seen in Fig. 43); a first measuring mechanism (dial 506, Fig. 33, Paragraphs [0177, 0180]) for receiving rotational movement with a first indicator (indicia on dial 506, Paragraphs [0179-0180]) corresponding to rotational movement (via turning of the dial) in the first channel (Paragraphs [0179-0180]); a second measuring mechanism (dial 508, Fig. 33, Paragraphs [0177, 0180]) for receiving rotational movement with a second indicator (indicia on dial 508, Paragraphs [0179-0180]) corresponding to rotational movement (via turning of the dial) in the second channel (Paragraphs [0179-0180]); a first driving shaft (510, Fig. 33, Paragraph [0145]) operable to be inserted into the first channel and engaging with the first measuring mechanism (Fig. 34), the first driving shaft having an end portion (510d, Fig. 33) configured to engage and drive a first adjustable feature on a work-piece (Paragraph [0160]); and a first handle (502, Fig. 33) operable to be releasably attached to the first driving shaft for applying torque, or operable to remove the first driving shaft from the first channel (Paragraph [0145]).
Regarding Claim 2, Rogers et al. discloses wherein the first driving shaft (510) is further capable of being removed from the first channel and re-inserted into the second channel of the chassis to engage with the second measuring mechanism, and capable of engaging and driving a second adjustable feature on the work-piece (Paragraph [0179]. Shafts 510 & 512 are each fully and structurally capable of being removed from one channel and reinserted into the other channel to engage with the other dial and drive a feature on the workpiece.).
Regarding Claim 3, Rogers et al. discloses a second driving shaft (512, Fig. 33, Paragraph [0145]) operable to be inserted into the second channel and engaging with the second measuring mechanism (Fig. 34), the second driving shaft having an end portion (512d, Fig. 33) configured to engage and drive a second adjustable feature on the work-piece (Paragraph [0160]).
Regarding Claim 4, Rogers et al. discloses a cap assembly (503, Figs. 33, 36) operable to be releasably attached to affix the driving shafts to the chassis without the first handle attached (Fig. 36), wherein the cap assembly is adapted to receive an impaction force to the surgical instrument (Paragraphs [0147-0148, 0150]).
Regarding Claim 7, Rogers et al. discloses wherein the second driving shaft (512) is capable of being removed from the second channel, and the first driving shaft is further capable of being removed from the first channel and optionally re-inserted into the second channel of the chassis, to engage with the second measuring mechanism, and to engage and drive the second adjustable feature on the work-piece (Paragraph [0179]. Shafts 510 & 512 are each fully and structurally capable of being removed from one channel and reinserted into the other channel to engage with the other dial and drive a feature on the workpiece.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (WIPO Pub No. WO 2019/022976) in view of Dinville et al. (US PG Pub No. 2012/0116466).
Regarding Claim 12, Rogers et al. discloses the claimed invention as stated above in claim 1, except a third handle operable to be releasably connected to the chassis for providing a guide for a non-dominant hand of a user in operating the surgical instrument. 
Dinville et al. discloses a surgical instrument (1, Fig. 1, Paragraphs [0026-0027]) for engaging a spinal implant (Figs. 18-49), the instrument comprising a shaft assembly (22, 32, 42), a support assembly (10, including 11, 12 & 60, Paragraph [0027]) connected to the shaft assembly, a removable operation handle (70) extending proximally from and coaxially with the shaft assembly (Fig. 49, Paragraph [0027]) and a removable support and stabilization handle (18) extending laterally from and perpendicularly from the support assembly (Figs. 22, 26, 36, 42, Paragraph [0027]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the chassis of the instrument of Rogers et al. to include a removeable support and stabilization handle extending perpendicularly therefrom as taught by Dinville et al. in order to provide the tool with an added means for manually grasping the device to improve stabilization and/or maneuverability during use. 

Allowable Subject Matter
Claims 5-6 & 8-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (See claim objections above)
The following is a statement of reasons for the indication of allowable subject matter:  Rogers et al. discloses the claimed invention as stated above in claim 1, except wherein the cap assembly is configured to couple with the first and second driving shafts to prevent them from rotating, a second handle configured to be releasably attached to the second driving shaft for applying torque, wherein the first and second handles are able to apply torque independently to the first and second driving shafts, wherein the first and second measuring mechanisms transfer rotational movements of the first and second driving shafts into linear movements, and no art was found which could have been used to reasonably modify the instrument of Rogers et al. as claimed without destroying the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WEISS/Primary Examiner, Art Unit 3775